DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim 10 is claimed a database. It fails to fall within a statutory category of invention. It is directed to the software itself, not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the second limitation recites “generating, by the second management module, a change data, by reproducing transactions performed in the first database with respect to the data transmitted from the first database …” where it is unclear what transactions are performed in the first database.
Claim 1 is further rejected because the term “the second management module” in limitations 2 and 3 have no antecedent basis.
Claim 4 is rejected because the term “the second security module” has no antecedent basis.
Dependent claims 2-5 are also rejected for inheriting the deficiencies of the independent claims from which they depend on. re-encrypted encrypted column data
Claim 6 is rejected because the term “the re-encrypted encrypted column data” has no antecedent basis..
Claim 7 is also rejected for reasons same as claim 1 because claim 7 contains the same limitations as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 6- 7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al. (Pub. No.: US 2014/0325217) in view of Yagawa et al. (Pub. No.: US 2002/0065956).
Regarding claim 1: Mori discloses A non-transitory computer readable medium including a computer program, the computer program causing a computer to perform steps for a change data capture between a first database and a second database when executed by one or more processors, the steps including:
generating, by the second management module, a change data, by reproducing transactions performed in the first database with respect to the data transmitted from the first database and performing a processing on a transaction before commit (Mori - [0231]: FIG. 13 illustrates a processing procedure for changing encryption of metadata (a table name and/or a column name) from “Applied” to “NULL”); and
determining, by the second management module, to request an encrypted column data corresponding to the null data to the first database (Mori - [0213]: assuming that encryption of target metadata (a table name and/or a column name) has already been set to “NULL” in the security setting information storage unit 14 and the security setting information temporary storage unit 25. [0217]: Upon reception of a setting update request from the security setting means 26, the application response means 22 uses the key utilization means 23 to create ciphertext of the setting target metadata (a table name and/or a column name). The application response means 22 refers to the security setting information temporary storage unit 25 or the security setting information storage unit 14 and gets encryption algorithm information corresponding to the metadata. In addition, the application response means 22 causes the encryption calculation unit 231 to encrypt the metadata (a table name and/or a column name) and creates ciphertext metadata).
However Mori doesn’t explicitly teach, but Yagawa discloses:
receiving data from a first database by a second transceiver module, the data including a null data contained in an encrypted column and a data contained in a non-encrypted column of a table (Yagawa - [0092]: FIG. 7 shows that the concealment columns are included in the transaction amount columns 113 disposed at the left side of the ENCRYPTED columns 114 and the range of encrypted records is indicated by the database name in the inside of the ENCRYPTED columns 114. When this column 114 is Null, this implies that the same records in the column at the left side of the ENCRYPTED columns 114 is not encrypted. [0045]: the external database server encrypts data in the concealment column before returning the result table to the multi-database server. The multi-database server preliminarily sets the query messages such that the arithmetic using concealment columns is not performed so that result tables can be integrated without any problems. … The client program obtains the integrated result tables);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mori with Yagawa so that the database query result data including encrypted and non-encrypted data. The modification would have allowed the system to further process result data. 
Regarding claim 2: Mori as modified discloses wherein the generating a change data includes:
generating the change data by reproducing the transaction performed in the first database by modifying the encrypted column into the null data (Mori - [0231]: FIG. 13 illustrates a processing procedure for changing encryption of metadata (a table name and/or a column name) from “Applied” to “NULL”).
Regarding claim 3: Mori as modified discloses wherein the steps further include:
recording the change data in a table of a second database by the second management module, wherein the change data includes a value of data included in a non-encrypted column and the null data (Mori - Fig. 6, a second transceiver module receiving data from a first database, the data including a null data contained in an encrypted column and a data contained in a non-encrypted column of a table (Yagawa - [0092]: FIG. 7 shows that the concealment columns are included in the transaction amount columns 113 disposed at the left side of the ENCRYPTED columns 114 and the range of encrypted records is indicated by the database name in the inside of the ENCRYPTED columns 114. When this column 114 is Null, this implies that the same records in the column at the left side of the ENCRYPTED columns 114 is not encrypted. [0045]: the external database server encrypts data in the concealment column before returning the result table to the multi-database server. The multi-database server preliminarily sets the query messages such that the arithmetic using concealment columns is not performed so that result tables can be integrated without any problems. … The client program obtains the integrated result tables);).
Regarding claim 6: Mori discloses A database for change data capture between a first database and a second database, the database including:
a second storage medium module in which data of an encrypted column of a table is encrypted and recorded (Mori - [0097]: if metadata (for example, table and column names, etc.), which is information for determining data in the database 11, is encrypted, the encrypted metadata and decrypted metadata (plaintext metadata) corresponding thereto are associated with each other and are stored in the security setting information temporary storage unit 25);
a second management module decrypting and reading the data of an encrypted column, determining to encrypt and to record the data of an encrypted column (Mori - [0124]: the application response means 22 decrypts the computation result in ciphertext sent from the database control means 12 into plaintext and executes partial computation on the plaintext, the application response means 22 encrypts the result of the partial computation and sends the encrypted data to the database control means 12), generating a change data, by reproducing transactions performed in the first database with respect to the data transmitted from the first database and performing a processing on a transaction before commit (Mori - [0231]: FIG. 13 illustrates a processing procedure for changing encryption of metadata (a table name and/or a column name) from “Applied” to “NULL”), and 
determining to request an encrypted column data corresponding to the null data to the first database; and a second security module for decrypting the re-encrypted encrypted column data (Mori - [0213]: assuming that encryption of target metadata (a table name and/or a column name) has already been set to “NULL” in the security setting information storage unit 14 and the security setting information temporary storage unit 25. [0217]: Upon reception of a setting update request from the security setting means 26, the application response means 22 uses the key utilization means 23 to create ciphertext of the setting target metadata (a table name and/or a column name). The application response means 22 refers to the security setting information temporary storage unit 25 or the security setting information storage unit 14 and gets encryption algorithm information corresponding to the metadata. In addition, the application response means 22 causes the encryption calculation unit 231 to encrypt the metadata (a table name and/or a column name) and creates ciphertext metadata); and 
a second security module for decrypting the re-encrypted encrypted column data (Mori – Fig. 1 the application response means 22) 
However Mori doesn’t explicitly teach, but Yagawa discloses:
a second transceiver module receiving data from a first database, the data including a null data contained in an encrypted column and a data contained in a non-encrypted column of a table (Yagawa - [0092]: FIG. 7 shows that the concealment columns are included in the transaction amount columns 113 disposed at the left side of the ENCRYPTED columns 114 and the range of encrypted records is indicated by the database name in the inside of the ENCRYPTED columns 114. When this column 114 is Null, this implies that the same records in the column at the left side of the ENCRYPTED columns 114 is not encrypted. [0045]: the external database server encrypts data in the concealment column before returning the result table to the multi-database server. The multi-database server preliminarily sets the query messages such that the arithmetic using concealment columns is not performed so that result tables can be integrated without any problems. … The client program obtains the integrated result tables);
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Mori with Yagawa so that the database query result data including encrypted and non-encrypted data. The modification would have allowed the system to further process result data. 
Regarding claim 7: this claim defines a method claim that corresponds to computer readable medium claim 1 and does not define beyond limitations of claim 1. Therefore, claim 7 is rejected with the same rational as in the rejection of claim 1. 

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if the 101 and 112b rejection, set forth in this Office action, are overcome and if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The reason for allowance will be furnished upon allowance of the application.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Leshinsky et al. (Patent No.: US 10,372,926) - Passive distribution of encryption keys for distributed data stores
Zuleba (Pub. No.: US 2006/0026156) - Method for linking de-identified patients using encrypted and unencrypted demographic and healthcare information from multiple data sources
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MENG LI whose telephone number is (571)272-8729.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s acting supervisor, Kristine Kincaid can be reached on (571) 272-4063.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8729.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MENG LI/
Primary Examiner, Art Unit 2437